IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              :   No. 517 MAL 2016
                                           :
                   Respondent              :
                                           :   Petition for Allowance of Appeal from
                                           :   the Unpublished Memorandum and
            v.                             :   Order of the Superior Court at No. 1859
                                           :   MDA 2015 entered on July 5, 2016,
                                           :   affirming the Order Entered of the York
JAMES HUNTER SPENCE,                       :   County Court of Common Pleas at No.
                                           :   CP-67-MD-0001832-2015 entered on
                   Petitioner              :   October 5, 2015


                                      ORDER



PER CURIAM                                     DECIDED: September 25, 2017

AND NOW, this 25th day of September, 2017, the Petition for Allowance of Appeal is

GRANTED and the decision of the Superior Court is REVERSED. See Commonwealth

v. Muniz, __ A.3d __, 2017 WL 3173066 (Pa. July 19, 2017).